

Exhibit 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXCESS OF LOSS REINSURANCE AGREEMENT
dated as of December 12, 2006


by and among


XL INSURANCE (BERMUDA) LTD
XL INSURANCE SWITZERLAND
XL EUROPE LIMITED
XL INSURANCE COMPANY LIMITED
XL RE LATIN AMERICA LTD
XL INSURANCE ARGENTINA S.A. COMPANIA DE SEGUROS
XL INSURANCE COMPANY LTD
XL RE LTD
XL RE EUROPE LIMITED
VITODURUM REINSURANCE COMPANY
UNDERWRITING MEMBERS OF LLOYD’S SYNDICATE #1209
 
and
 
 
 
STONEHEATH RE
 
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 



 
EXCESS OF LOSS REINSURANCE AGREEMENT
 
ARTICLE
 
PAGE
 
COVERAGE
3
TERM
3
EXTENDED EXPIRATION
4
TERRITORY
4
DEFINITIONS
4
RETENTION AND LIMIT
7
NET RETAINED LIABILITY
8
ULTIMATE NET LOSS
8
PREMIUM
9
EXTRA CONTRACTUAL OBLIGATIONS AND EXCESS LIMITS LIABILITY
10
REPORTS AND REMITTANCES
10
COMMUTATION AND QUANTUM DISPUTE RESOLUTION
11
TRUST ACCOUNT
13
NOTICE OF LOSS AND LOSS SETTLEMENTS
13
SALVAGE AND SUBROGATION
14
ENTIRE AGREEMENT
14
DELAYS, ERRORS, OR OMISSIONS
14
AMENDMENTS
15
ACCESS TO RECORDS
15
CONFIDENTIALITY
15
INSOLVENCY
15
ARBITRATION
16
GOVERNING LAW
17
TAXES
17
CURRENCY
17
AGENCY
18
AFFILIATED COMPANIES
18
NON-ASSIGNMENT; THIRD PARTIES
18
SEVERABILITY
18




 
-2-

--------------------------------------------------------------------------------

 

EXCESS OF LOSS REINSURANCE AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made and entered into by and among XL INSURANCE
(BERMUDA) LTD and/or XL INSURANCE SWITZERLAND and/or XL EUROPE LIMITED and/or XL
INSURANCE COMPANY LIMITED and/or XL RE LATIN AMERICA LTD and/or XL INSURANCE
ARGENTINA S.A. COMPANIA DE SEGUROS and/or XL RE LTD and/or XL INSURANCE COMPANY
LTD and/or XL RE EUROPE LIMITED and/or VITODURUM REINSURANCE COMPANY and/or
UNDERWRITING MEMBERS OF LLOYD’S SYNDICATE #1209 (collectively, with their
respective successors and assigns, hereinafter called the “Company”) of the one
part, and Stoneheath Re (hereinafter called the “Reinsurer”) of the other part.
 
The parties hereto agree as set forth below, in consideration of the mutual
covenants contained in the following Articles and upon the terms and conditions
set forth therein:
 
COVERAGE
 
Subject to the Retention and Limit Article and all other provisions of this
Agreement, the Reinsurer will indemnify the Company for any Ultimate Net Loss
incurred attributable to Loss Occurrences occurring during the term of this
Agreement arising from Covered Perils under all Policies underwritten and issued
by the Company.
 
Notwithstanding any other provision of this Agreement, in no event will the
Reinsurer’s aggregate liability under this Agreement in respect of all periods
covered hereby (including the Original Term, all Extension Terms and any
Optional Extension Terms), whether in respect of Loss Occurrences or otherwise,
exceed the Policy Aggregate Limit.
 
TERM
 
This Agreement will apply to all Loss Occurrences during the term extending from
the effective date hereof through June 30, 2007, both days inclusive (“Original
Term”). Subject to the Policy Aggregate Limit, and for so long as the Policy
Aggregate Limit has not been completely exhausted, the Company and the Reinsurer
shall extend the term for four continuous one-year increments (each an
“Extension Term”) through and including a one-year term ending June 30, 2011.
 
If the Policy Aggregate Limit has not been completely exhausted on or prior to
June 30, 2011, the Company shall have the option of further extending the term
hereof for an unlimited number of continuous calendar quarters (each
twelve-month period commencing July 1, or the portion of such period prior to
expiry of this Agreement, being an “Optional Extension Term”) by giving written
notice to the Reinsurer prior to the end of any calendar quarter of extension of
the term for the following calendar quarter.
 
Notwithstanding the expiration of this Agreement as hereinabove provided, the
provisions of this Agreement will continue to apply to all obligations and
liabilities of the parties incurred hereunder such that all obligations and
liabilities will be fully performed and discharged,
 

 
-3-

--------------------------------------------------------------------------------

 

unless and until there is an Early Termination Event or obligations are commuted
as prescribed below.
 
Notwithstanding the foregoing, in the event of an Early Termination Event,
(i) the term of this Agreement shall end, (ii) this Agreement shall expire
immediately, (iii) all rights and obligations of the parties under this
Agreement shall cease immediately, and (iv) irrespective of any differential
between the amounts of Ultimate Net Loss and payments made hereunder, neither
the Company nor the Reinsurer have any further rights or obligations hereunder;
provided, however, that the Reinsurer at its option (to be exercised in writing
within 10 Business Days of such event) may elect to give to the Company an
(otherwise timely) notice of dispute, and/or to continue outstanding proceedings
in respect of a previously given (otherwise timely) notice of dispute, under the
Commutation and Quantum Dispute Resolution Article below.
 
EXTENDED EXPIRATION
 
Should this Agreement expire while a Loss Occurrence covered hereunder is in
progress, the Reinsurer will be responsible for its portion of the entire loss
or damage caused by such Loss Occurrence, subject to the other conditions of
this Agreement, and provided that no part of said Loss Occurrence is claimed
against any renewal or replacement of this Agreement. Should the Original Term,
any Extension Term or Optional Extension Term end while a Loss Occurrence
covered hereunder is in progress, the entire loss or damage caused by such Loss
Occurrence will be deemed to have occurred during such period, subject to the
other conditions of this Agreement, and no part of said Loss Occurrence shall be
deemed to have occurred during any subsequent period.
 
TERRITORY
 
Worldwide as respects the Covered Perils.
 
DEFINITIONS
 
The following definitions will apply to this Agreement:
 

A.  
“Aggregate Retention Amount” means $350,000,000 or such other amount (which may
be zero) as may be determined by the Company in its discretion (subject to any
limitations regarding erosion or exhaustion thereof which may be determined by
the Company) for each six-month period commencing January 1 or July 1 and set
forth by written endorsement hereto prior to such date.

 

B.  
“Attachment Point” means for any Loss Occurrence as respects each Covered Peril
means the difference (but not less than zero for the avoidance of doubt) between
the amount respectively set forth below (or such other respective amounts points
as may be determined by the Company in its discretion for each six-month period
commencing January 1 or July 1 and set forth by written endorsement hereto prior
to such date) and the Non-Ceded Ultimate Net Loss in respect of such Loss
Occurrence:

 

 
-4-

--------------------------------------------------------------------------------

 



 
Covered Peril
 
Amount
 
(i) United States wind
 
$320,000,000
 
(ii) European wind
 
$150,000,000
 
(iii) California earthquake
 
$320,000,000
 
(iv) Terrorism
 
$300,000,000
 




C.  
“Business Day” means a day on which commercial banks and foreign exchange
markets settle payments and are open for general business (including dealings in
foreign exchange and foreign currency deposits) in Bermuda, the Cayman Islands,
New York City and London.

 

D.  
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of any corporation, limited
liability company, trust, joint venture, association, company, partnership or
other entity, whether through the ability to exercise voting power, by contract
or otherwise

 

E.  
“Covered Peril” means (i) United States wind (onshore and offshore, including
the Gulf of Mexico, the Caribbean Sea and the North Atlantic Ocean), (ii)
European wind (onshore and offshore, including the North Sea), (iii) California
earthquake, and (iv) Terrorism worldwide, and/or (v) such other Covered Perils
as may be determined by the Company in its discretion for each six-month period
commencing January 1 or July 1 and set forth by written endorsement hereto prior
to such date.

 

F.  
“Declaratory Judgment Expense” means all expenses incurred by the Company in
direct connection with declaratory judgment actions brought to determine the
Company’s obligations that are allocable to specific Policies and claims subject
to this Agreement. Declaratory Judgment Expense will be deemed to have been
incurred by the Company on the date of the actual or alleged Loss Occurrence
giving rise to the action.

 

G.  
“Early Termination Event” means that an Early Termination of the XL Preference
Share Agreement (as such term is defined therein) shall have occurred.

 

H.  
“Excess Limits Liability” has the meaning ascribed in the Extra Contractual
Obligations Article.

 

I.  
“Extension Term” has the meaning ascribed in the Term Article.

 

J.  
“Extra Contractual Obligations” has the meaning ascribed in the Extra
Contractual Obligations Article.

 

 
-5-

--------------------------------------------------------------------------------

 



 

K.  
“Final Redemption Date” has the meaning ascribed in the XL Preference Share
Agreement.

 

L.  
“Loss Occurrence” means the aggregation of all individual losses occasioned by
any one disaster, accident, or loss or series of disasters, accidents, or losses
arising out of an event and/or originating cause. The duration and extent of any
one Loss Occurrence will be determined by the Company.

 

M.  
“Non-Ceded Ultimate Net Loss” means as respects any Loss Occurrence the sum of
(i) the amount of loss sustained with respect to such Loss Occurrence by XL
Reinsurance America Inc. (on its own behalf and as pool leader on behalf of
itself and its members of the pool in which XL Reinsurance America Inc. and
certain of its affiliates are members), which would have been Ultimate Net Loss,
net of collectible reinsurance (including XL Capital group intra-company
reinsurance), if such entity were included within the definition of “Company”
hereunder, and (ii) the product of (a) amount of loss sustained with respect to
such Loss Occurrence by any insurance or reinsurance company in which XL Capital
maintains a direct or indirect beneficial equity ownership less than or equal to
90% and equal to or greater than 20% which would have been Ultimate Net Loss,
net of collectible reinsurance (including XL Capital group intra-company
reinsurance), were such company included within the definition of “Company”
hereunder, and (b) the percentage of XL Capital’s direct or indirect beneficial
equity ownership in such company.

 

N.  
“Optional Extension Term” has the meaning ascribed in the Term Article.

 

O.  
“Original Term” has the meaning ascribed in the Term Article.

 

P.  
“Policies” means all policies, binders, contracts, or agreements of or for
insurance or reinsurance, whether written or oral, and shall include reinsurance
and retrocessions assumed, whether treaty or facultative, including, without
limitation, XL Capital group intra-company reinsurance.

 

Q.  
“Policy Aggregate Limit” means $350,000,000.

 

R.  
“Remaining Aggregate Limit” means, at any date, an amount equal to the Policy
Aggregate Limit minus the sum of (i) all payments theretofore made by the
Reinsurer to the Company pursuant to the Reports and Remittances Article, and
(ii) all amounts distributed from the Trust Account prior to such date to pay
Extraordinary Expenses (as defined in the XL Preference Share Agreement).

 

S.  
“Terrorism” means any act, or preparation in respect of action, or threat of
action, which appears to have been designed to influence the government de jure
or de facto of any nation or any political division thereof, or in pursuit of
political, religious, ideological, or similar purposes to intimidate the public
or a section of the public of any nation by any person or group(s) of persons
whether acting alone or

 

 
-6-

--------------------------------------------------------------------------------

 

on behalf of or in connection with any organization(s) or government(s) de jure
or de facto, and which action or threatened or contemplated action:
 

(i)  
involves violence against one or more persons; or

 

(ii)  
involves damage to property; or

 

(iii)  
endangers life other than that of the person committing the action; or

 

(iv)  
creates a risk to health or safety of the public or a section of the public; or

 

(v)  
is designed to interfere with or disrupt an electronic system.

 

T.  
“Trust Account” means the trust account established pursuant to the Trust
Agreement.

 

U.  
“Trust Agreement” means the Trust Agreement dated as of the date hereof, among
the Reinsurer, Bank of New York as Trustee, Goldman Sachs International, as
Asset Swap Counterparty, IXIS Financial Products Inc., as Interest Rate Swap
Party, and the Company, as amended, modified and supplemented from time to time
in accordance with its terms.

 

V.  
“Ultimate Net Loss” has the meaning ascribed in the Ultimate Net Loss Article.

 

W.  
“XL Capital” means XL Capital Ltd, a Cayman Islands exempted company and its
successors and assigns.

 

X.  
“XL Preference Share Agreement” means the Securities Issuance Agreement, dated
as of the date hereof, between XL Capital and Reinsurer, as amended, modified
and supplemented from time to time in accordance with its terms.

 
RETENTION AND LIMIT
 
No claim may be made hereunder unless the Company has first incurred, by reason
of any one Loss Occurrence during the Original Term or any Extension Term or
Optional Extension Term, Ultimate Net Loss in excess of the respectively
applicable Attachment Point. Further, no claim may be made hereunder unless such
Ultimate Net Loss in excess of the Attachment Point exceeds, in addition, an
aggregate retention equal to the Aggregate Retention Amount (subject to any
applicable limitations regarding erosion or exhaustion thereof) for such
Original Term, Extension Term or Optional Extension Term, as the case may be,
otherwise recoverable under this Agreement in respect of one or more other Loss
Occurrences (in excess of the respectively applicable Attachment Point(s) as
respects each such Loss Occurrence) during such Original Term, Extension Term or
Optional Extension Term, as the case may be. If such Aggregate Retention Amount
is eroded but not exhausted by one or more Loss Occurrences and a subsequent
Loss Occurrence in the Original Term or the same Extension Term or Optional
Extension Term, as the case may be, both exhausts the Aggregate Retention Amount
and has Ultimate Net Loss excess thereof, claim may be made hereunder in respect
of such Loss Occurrence as respects such ex-
 

 
-7-

--------------------------------------------------------------------------------

 

cess Ultimate Net Loss but not for an amount greater than the amount by which
the aggregate retention was eroded by prior Loss Occurrence(s) (“Erosion
Amount”). Notwithstanding the foregoing, the Company in its discretion for each
six-month period commencing January 1 or July 1 and set forth by written
endorsement hereto prior to such date may determine that the loss from any one
Loss Occurrence may both exhaust the aggregate retention and, in excess thereof,
be recoverable as Ultimate Net Loss hereunder up to the full remaining amount of
the Policy Aggregate Limit, i.e., in such case, the aggregate retention shall
apply in respect of losses otherwise recoverable under this Agreement in respect
of one or more Loss Occurrences (in excess of the respectively applicable
Attachment Point(s) as respects each such Loss Occurrence) during such Original
Term, Extension Term or Optional Extension Term, as the case may be. The
Reinsurer will then be liable for the amount of Ultimate Net Loss in excess of
the applicable Attachment Point for each subsequent Loss Occurrence during such
Original Term, Extension Term or Optional Extension Term, as the case may be,
but the limit of liability of the Reinsurer shall not exceed the Erosion Amount,
if applicable, and in any event shall not exceed the Policy Aggregate Limit with
respect to any one Loss Occurrence and also shall not exceed the Policy
Aggregate Limit in respect of any and all Loss Occurrences during the Original
Term and all Extension Terms and Optional Extension Terms combined.
 
NET RETAINED LIABILITY
 
This Agreement will apply to that portion of any insurance or reinsurance that
the Company retains net for its own account net of any collectible reinsurance,
and such retained portion will be used in calculating the amount of any loss
hereunder as well as the amount in excess of which this Agreement attaches.
 
ULTIMATE NET LOSS
 
“Ultimate Net Loss” as used in this Agreement will mean the actual loss paid,
payable or incurred by the Company and 100% of Extra Contractual Obligations and
100% of Excess Limits Liability, such Ultimate Net Loss to include expenses of
litigation and subrogation, if any, claim-specific Declaratory Judgment
Expenses, and all other loss expenses of the Company (including a pro rata share
of salaries and expenses of the Company’s field employees and all in-house
attorneys according to the time occupied in adjusting, defending, and settling
such loss, and expenses of all of the Company’s officers and employees incurred
in connection with the loss; except that salaries of officers and employees
engaged in general management and located in the home office of the Company and
any office expense of the Company will not be included) made in connection with
the disposition of a claim, loss, or legal proceeding (including any and all
claim-specific declaratory judgment actions; investigation, negotiation, and
legal expenses; court costs; claim-specific statutory penalties; Prejudgment
Interest or Delayed Damages; interest on any judgment or award; and other such
costs and expenses) and Net Reinstatement Premiums (if positive).
 
“Prejudgment Interest or Delayed Damages” means interest or damages added to a
settlement, verdict, award, or judgment based on the period of time prior to the
settlement, verdict, award, or judgment whether or not made part of the
settlement, verdict, award, or judgment.
 

 
-8-

--------------------------------------------------------------------------------

 



 
“Net Reinstatement Premiums” means the amount by which reinstatement premiums
due from the Company on ceded or retroceded reinsurances exceeds reinstatement
premiums due to the Company on assumed reinsurances as respects any loss
occurrence (exclusive of reinstatement premiums on XL Capital intra-group
reinsurances).
 
In the event a verdict or judgment is reduced by an appeal or a settlement
subsequent to the entry of the judgment, thereby resulting in an ultimate saving
on such verdict or judgment, or in the event a judgment is reversed outright,
subsequent to a loss settlement under this Agreement, the reduced or avoided
amount will be for the account of the Company, but (i) the amount thereof (net
of expenses), received prior to commutation in respect of the period in which
the pertinent Loss Occurrence took place shall be offset from Ultimate Net Loss
subsequently due under this Agreement, and (ii) the expenses incurred in
pursuing any such appeal or settlement prior to any such commutation shall
constitute Ultimate Net Loss. In the event there is no reduction or reversal of
a verdict or judgment, the loss expense incurred prior to any such commutation
in attempting to secure such reduction or reversal will be added to the Ultimate
Net Loss.
 
Nothing in this Article will be construed to mean that losses under this
Agreement are not recoverable until the Company’s Ultimate Net Loss has been
ascertained.
 
Whenever the Company issues a lost instrument bond or a lost instrument letter
of indemnity for salvage purposes or in lieu of loss payment under its bond or
policy, or where the Company posts security which is drawn in lieu of loss
payment under its bond or policy, the Reinsurer agrees to accept liability under
such bond or letter of indemnity in accordance with the terms of this Agreement.
 
PREMIUM
 
The Company shall pay premium during the Original Term and each Extension Term
semi-annually in arrears on the second Business Day next preceding April 15 and
October 15 of each year in an amount equal to the product of (i) the average
daily Remaining Aggregate Limit during the semi-annual period ending on (but not
including) such April 15 or October 15, as applicable, (ii) 2.320% and (iii) a
fraction (x) the numerator of which is 180, and (y) the denominator of which is
360.
 
The Company shall pay premium during the Optional Extended Periods quarterly in
arrears on the second Business Day next preceding January 15, April 15, July 15
and October 15 of each year in an amount equal to the product of (i) the average
daily Remaining Aggregate Limit during the quarter ending on such January 15,
April 15, July 15 or October 15, as applicable, (ii) 3.170% and (iii) a fraction
(x) the numerator of which is the actual number of days in such quarterly
period, and (y) the denominator of which is 360.
 
The obligation of the Company to pay premium hereunder shall end on the date of
expiry of this Agreement or on such earlier date as this Agreement shall
terminate by reason of the occurrence of an Early Termination Event. Following
such expiry or termination, the Company shall pay a final premium hereunder on
the second Business Day next preceding the earlier of (i) the next following
April 15 or October 15 (in the case of an expiry or termination during the
 

 
-9-

--------------------------------------------------------------------------------

 

Original Term or an Extension Term) or the next following January 15, April 15,
July 15 or October 15 (in the case of an expiry or termination during an
Optional Extended Period), and (ii) the Final Redemption Date. Such final
premium shall be in an amount equal to the product of (i) the average daily
Remaining Aggregate Limit during the period beginning on the last date on which
the Company paid premium hereunder and ending on (and including) the date of
such expiry or termination, (ii) 2.320% (if such premium is being paid during
the Original Term or an Extension Term) or 3.170%  (if such premium is being
paid during an Optional Extended Period), and (iii) a fraction, the numerator of
which is the actual number of days in the period referred to in the foregoing
clause (i) and the denominator of which is 360.
 
All premiums shall be paid to the Trust Account in the amounts prescribed above
net of any applicable withholding taxes.
 
EXTRA CONTRACTUAL OBLIGATIONS AND EXCESS LIMITS LIABILITY
 
This Agreement will protect the Company, within the limits hereof, where the
Ultimate Net Loss includes any Extra Contractual Obligations and/or Excess
Limits Liability.
 
“Extra Contractual Obligations” will mean those liabilities not covered under
any other provision of this Agreement and which arise from the handling of any
claim on a Policy reinsured hereunder, such liabilities arising because of, but
not limited to, the following: failure by the Company to settle within the
Policy limit; by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement; in the preparation of the defense or in the
trial of any action against its insured or reinsured; or in the preparation or
prosecution of an appeal consequent upon such action.
 
“Excess Limits Liability” will mean any amount payable in excess of the
Company’s Policy limit on a Policy reinsured hereunder, such liabilities arising
because of, but not limited to, alleged or actual negligence, fraud, or bad
faith in failing to settle and/or rejecting a settlement within the Policy
limit; in the preparation of the defense or in the trial of any action against
the insured or reinsured; or in the preparation or prosecution of an appeal
consequent upon such action. Excess Limits Liability is any amount which the
Company would have been contractually liable to pay had it not been for the
limit of the reinsured Policy.
 
The date on which any Extra Contractual Obligation and/or Excess Limits
Liability is incurred by the Company will be deemed, in all circumstances, to be
the date of the original Loss Occurrence.
 
In no event will coverage be provided to the extent that such coverage is not
permitted by applicable law.
 
REPORTS AND REMITTANCES
 
Within 45 days following the expiration each calendar quarter, the Company will
furnish the Reinsurer with a report of the paid, payable and incurred Ultimate
Net Loss amounts in respect of all losses hereunder and/or which contribute to
erosion or exhaustion of any applicable Attachment Point or the Aggregate
Retention Amount or which constitute Ultimate Net Loss in-
 

 
-10-

--------------------------------------------------------------------------------

 

demnifiable hereunder. If during the interim between such reports the Company in
good faith estimates that Ultimate Net Loss ceded hereunder not previously
indemnified exceeds $25,000,000, the Company in its discretion may submit an
interim report of the paid, payable and incurred Ultimate Net Loss amounts in
respect of all losses hereunder and/or which contribute to erosion or exhaustion
of any applicable Attachment Point or Aggregate Retention Amount or which
constitute Ultimate Net Loss indemnifiable hereunder. The Company will submit a
copy of each such quarterly or interim report to the Trustee together with a
duly executed notice in the form attached as Exhibit C to the Trust Agreement,
specifying the amount then due and owing to the Company under this Agreement.
Any balance shown to be due to the Company in any such quarterly or interim
report and related notice will be paid by the Trustee in immediately available
funds from assets available for such purpose in the Trust Account as directed by
the Company within 20 Business Days following receipt of the report by the
Reinsurer and related notice by the Trustee; provided, however, that all
payments of Ultimate Net Loss hereunder shall be in whole number multiples of
$10 million, and the excess, if any, of any Ultimate Net Loss otherwise due
hereunder over the largest such multiple which is less than such amount shall be
carried forward to the next calendar quarter (and thereafter, if applicable). In
the event there is net favorable development as respects a Loss Occurrence prior
to commutation in respect of the period in which such Loss Occurrence took
place, no amount will be due from the Company at such time, but such amount
shall be offset from Ultimate Net Loss subsequently due hereunder.
 
COMMUTATION AND QUANTUM DISPUTE RESOLUTION
 
At any time after the delivery of the report in respect of any calendar quarter
pursuant to the Reports and Remittances Article, the Company at its option may
elect by written notice to the Reinsurer to commute its rights and the
Reinsurer’s obligations as respects Ultimate Net Loss for Loss Occurrences
taking place in such calendar quarter and all prior calendar quarters (not
previously commuted) based on the Company’s paid, payable and incurred amounts
reported for such quarters through the date of such commutation (without
limiting coverage for Loss Occurrences in the then current and subsequent
quarters). Such notice shall be accompanied by a report setting forth the
Company’s calculation as to such additional amounts which may be owed by or due
to the Reinsurer as a result of such commutation. The Company will submit a copy
of such commutation report to the Trustee together with a duly executed notice
in the form attached as Exhibit C to the Trust Agreement specifying the amount,
if any, then due and owing to or from the Company under this Agreement. The
Trustee shall pay to the Company the amount, if any, of payments then due to the
Company and not previously paid in respect of such quarters as provided in the
commutation report and related notice in immediately available funds from assets
available for such purpose in the Trust Account as directed by the Company
within 20 Business Days following receipt of the report by the Reinsurer and
related notice by the Trustee, and there shall be deemed to be no carry forward
or further loss development in respect of Loss Occurrences during such commuted
quarters for the purposes of this Agreement. If such commutation report and
notice shows any amount due to the Reinsurer, such amount shall not be due from
the Company but shall be offset from Ultimate Net Loss subsequently due
hereunder. Upon expiry of this Agreement, the Company shall commute its rights
and the Reinsurer’s obligations hereunder no later than 90 days after such
expiration, which commutation shall extinguish all of the Company’s and the
Reinsurer’s rights and obligations hereunder as respect any subsequent favorable
or adverse development in respect of all Loss Occurrences hereunder.
 

 
-11-

--------------------------------------------------------------------------------

 



 
If at the time of commutation upon expiry of this Agreement, as respects Loss
Occurrences taking place subsequent to the latest calendar quarter previously
commuted (or as respects all Loss Occurrences if there has been no prior
commutation), the amount paid to the Company by the Reinsurer hereunder from the
Trust Account in the aggregate as respects such Loss Occurrences (including any
amounts due from the Company carried forward from any prior commutations
pursuant to the previous paragraph) exceeds the aggregate of Ultimate Net Loss
with respect to such Loss Occurrences for which the Company is entitled to
indemnification hereunder (whether by reason of favorable development, net
salvage or subrogation or otherwise), the Company shall pay (without duplication
of any amount repaid pursuant to any determination by the Loss Verification
Agent as provided below) the amount of such excess without interest, to or as
directed by XL Insurance (Bermuda) Ltd..
 
All payments of Ultimate Net Loss due hereunder or of any commutation amount (as
described above) shall be based on actual paid and payable amounts and reserves
established by the Company as set forth in any quarterly or interim report by
the Company per the Reports and Remittances Article or in a report accompanying
notice of commutation as described above in this Article. All calculations of
Non-Ceded Ultimate Net Loss shall be based on actual paid and payable amounts
and reserves established by the relevant subsidiary or affiliate of XL Capital,
in each case on its books in good faith in the ordinary course of business using
consistent methodology for all of its loss reserving. In the event that the
Reinsurer within six months of receipt of a quarterly or interim report
(pursuant to the Reports and Remittances Article) or a commutation report as
described above (or within 10 Business Days of an Early Termination Event) gives
a written notice of dispute of any such paid, payable or reserve amount,
Deloitte & Touche LLP (“Loss Verification Agent”) shall perform an analysis of
the paid and payable losses and reserves in question and shall determine the
range of Ultimate Net Loss based upon a reasonable range of reserve estimates in
accordance with standard accounting and actuarial practice. Such a notice or the
pendency of such an analysis shall not delay the Company’s right to obtain
payment as set forth in its quarterly, interim or commutation report. The Loss
Verification Agent shall share a draft of its conclusion and workpapers with the
Company and the Reinsurer and shall give them a reasonable opportunity to
comment thereon if either or both of them wish to do so. If in the aggregate the
amount of Ultimate Net Loss as determined by the Company falls within the range
finally determined by the Loss Verification Agent, the Company’s determination
of such amount shall be deemed final and conclusive hereunder, and the fees and
expenses of the Loss Verification Agent shall be paid from the Trust Account
(or, to the extent there are not sufficient funds in the Trust Account, by the
Company). If in the aggregate the amount of Ultimate Net Loss determined by the
Company does not fall within such range, the end point of such range which is
closest to the Company’s determination shall be deemed to be the applicable
amount of Ultimate Net Loss and final and conclusive hereunder, and the Company
shall pay the fees and expenses of the Loss Verification Agent. In such case,
the Company shall hold in trust the amount of any overpayment hereunder to be
(i) applied to future Ultimate Net Loss due hereunder, if any, (ii) if the
overpayment exceeds the aggregate of subsequent Ultimate Net Loss due hereunder,
if any, through the time of commutation upon expiry of this Agreement (or
termination of this Agreement upon the occurrence of an Early Termination Event)
by $25 million or more, then, notwithstanding the provision above providing for
payment to or at the direction of XL Insurance (Bermuda) Ltd, the Company
promptly shall repay (without duplication of any repayment of excess amounts
above Ultimate Net Loss as provided above) the amount of any such excess,
without
 

 
-12-

--------------------------------------------------------------------------------

 

interest, into the Trust Account, or (iii) if the overpayment exceeds the
aggregate of subsequent Ultimate Net Loss due hereunder, if any, at the time of
commutation upon expiry of this Agreement (or termination of this Agreement upon
the occurrence of an Early Termination Event) by less than $25 million, then,
subject to the provision above providing for payment to or at the direction of
XL Insurance (Bermuda) Ltd, the difference is to be retained by the Company (or,
if applicable as provided above, paid to or as directed by XL Insurance
(Bermuda) Ltd). If no such notice of dispute is given with such six-month period
(or within 10 Business Days of an Early Termination Event), the Ultimate Net
Loss determined by the Company shall be final and conclusive hereunder (subject
to subsequent payments and changes in any reserve estimates for periods for
which there has been no commutation).
 
TRUST ACCOUNT
 
The Reinsurer shall establish the Trust Account pursuant to the Trust Agreement
and shall contribute cash or eligible securities (as defined in such Trust
Agreement) to such Trust Account in an amount no less than the Policy Aggregate
Limit. The Trust Agreement will not be amended, modified or supplemented without
the prior written consent of the Company.
 
All obligations of and any claims against the Reinsurer under this Agreement
shall be with recourse solely to the Trust Account and the Reinsurer’s assets
(other than its ordinary share capital of U.S.$5,000, the amount equal to
U.S.$1,500 paid to the Reinsurer as a transaction fee, any interest income
earned on such excluded amounts and the Cayman Islands bank account in which
such amounts are held).
 
Notwithstanding anything to the contrary in this Agreement, but without limiting
the Company’s rights as respects the Trust Account and the assets therein, all
obligations of and any claims against the Reinsurer under this Agreement shall
be extinguished and shall not thereafter revive in the event that, at any time,
the Reinsurer’s assets (other than its ordinary share capital of U.S.$5,000, the
amount equal to U.S.$1,500 paid to the Reinsurer as a transaction fee, any
interest income earned on such excluded amounts and the Cayman bank account in
which such amounts are held) are exhausted. In such case, the Company shall have
no further claim thereafter against the Reinsurer, its directors, officers or
shareholders for any shortfall.
 
The Company, by entering into this Agreement, hereby covenants and agrees that
it will not at any time institute against the Reinsurer, or join in any
institution against the Reinsurer, of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any federal, state or foreign bankruptcy or similar law in connection with any
obligations hereunder until the expiration of one year and one day (or, if
longer, the applicable preference period then in effect (plus one day) under any
applicable law) from the effective date of the termination of this Agreement.
 
The provisions of this Section shall survive the termination of this Agreement.
 
NOTICE OF LOSS AND LOSS SETTLEMENTS
 
The Company will give notice to the Reinsurer, as soon as reasonably
practicable, of any Loss Occurrence that results in, or is likely to result in,
a claim against this Agreement; and the
 

 
-13-

--------------------------------------------------------------------------------

 

Company will keep the Reinsurer advised of all subsequent developments.
Inadvertent omission in dispatching the aforementioned notices will in no way
affect the obligation of the Reinsurer under this Agreement, but the Company
shall inform the Reinsurer of such omission promptly upon discovery.
 
The Company will be the sole judge as to what will constitute a claim covered
under the Company’s Policy and as to the Company’s liability thereunder. The
Company will, at its sole discretion, adjust, settle, or compromise all claims
and losses. All such adjustments, settlements, and compromises will be
unconditionally binding on the Reinsurer in proportion to their participation
hereon, provided they are within the terms and conditions of this Agreement.
 
The Company will likewise, at its sole discretion, commence, continue, defend,
or withdraw from actions, suits or proceedings and generally handle all matters
related to all claims and losses.
 
The Reinsurer agrees to abide by the loss settlements of the Company.
 
SALVAGE AND SUBROGATION
 
The Reinsurer will be credited with its share of salvage and/or subrogation in
respect of claims and settlements under this Agreement as respects any Loss
Occurrence, less recovery expense, if and only if such salvage or subrogation is
received prior to loss settlement, but (i) the amount of any salvage or
subrogation recovery received thereafter (net of expenses) and prior to
commutation in respect of the period in which such Loss Occurrence took place
(and for the avoidance of doubt not to exceed Ultimate Net Loss paid hereunder
in respect of such Loss Occurrence), shall be offset from Ultimate Net Loss
subsequently due under this Agreement and (ii) the expenses incurred in pursuing
any such salvage or recovery prior to any such commutation shall constitute
Ultimate Net Loss.
 
ENTIRE AGREEMENT
 
This Agreement, the XL Preference Share Agreement and the Trust Agreement
constitute the entire agreement between the parties with respect to the business
being reinsured hereunder and no understandings exist between the parties other
than those expressed in this Agreement, the XL Preference Share Agreement and
the Trust Agreement, including any letters of understanding issued by the
Company from time to time relating to underwriting methods and practices
employed by the Company in respect of business reinsured hereunder.
 
DELAYS, ERRORS, OR OMISSIONS
 
Any inadvertent delay, error, or omission will not be held to relieve either
party hereto from any liability that would attach to it hereunder if such delay,
error, or omission had not been made. Any error or omission will be rectified
upon discovery except to the extent it would reduce any prior loss settlement.
Nothing herein will be deemed to override any other term, clause or condition of
this Agreement.
 

 
-14-

--------------------------------------------------------------------------------

 



 
AMENDMENTS
 
This Agreement may be altered or amended in any of its terms and conditions by
mutual written consent of the Company and the Reinsurer either by endorsement(s)
hereto or by an exchange of letters; such addenda or letters will then
constitute a part of this Agreement. As set forth above, the Company may
unilaterally elect to extend the term of this Agreement for one or more
Extension Terms and may determine the Covered Perils, Attachment Points and
Aggregate Retention Amounts with respect thereto by endorsement hereto.
 
ACCESS TO RECORDS
 
The Company’s books and records related to this Agreement and any Loss
Occurrences hereunder will be open to inspection by authorized representatives
of the Reinsurer at any reasonable time during the existence of this Agreement
or of any liability hereunder. The Reinsurer is required to give at least 14
days notice of an inspection. A request by the Reinsurer to carry out an
inspection will not be a reason for non-payment or delayed payment.
 
CONFIDENTIALITY
 
Materials contained in this Agreement and in the treaty prospectus, or marketing
package contain confidential, proprietary information of the Company. These
statements and representations, either written or oral, are intended for the
sole use of the parties to this Agreement (or their retrocessionaires,
shareholders, auditors, or legal counsel, as may be necessary) in analyzing
and/or accepting a participation in this Agreement. Copying, duplicating,
disclosing or using this information for any purpose beyond this expressed
purpose is forbidden without the prior consent of the Company.
 
INSOLVENCY
 
In the event of the Company’s insolvency, the reinsurance afforded by this
Agreement will be payable by the Reinsurer on the basis of the Company’s
liability under the policies reinsured without diminution because of the
Company’s insolvency or because its liquidator, receiver, conservator, or
statutory successor has failed to pay all or a portion of any claims, subject
however to the right of the Reinsurer to offset against such funds due
hereunder, any sums that may be payable to them by said insolvent Company in
accordance with applicable law. The reinsurance will be payable by the Reinsurer
directly to the Company, or to its liquidator, receiver, conservator, or
statutory successor except (a) where this Agreement specifically provides
another payee of such reinsurance in the event of the Company’s insolvency or
(b) where the Reinsurer, with the consent of the direct insured or insureds,
have assumed such policy obligations of the Company as direct obligations of
themselves to the payees under such policies in substitution for the Company’s
obligation to such payees. Then, and in that event only, the Company is entirely
released from its obligation and the Reinsurer will pay any loss directly to
payees under such policies.
 
The Company’s liquidator, receiver, conservator, or statutory successor will
give written notice of the pendency of a claim against the Company under the
policies reinsured within a reasonable time after such claim is filed in the
insolvency proceeding. During the pendency of such
 

 
-15-

--------------------------------------------------------------------------------

 

claim, the Reinsurer may investigate said claim and interpose in the proceeding
where the claim is to be adjudicated, at their own expense, any defense that
they may deem available to the Company, or to its liquidator, receiver,
conservator, or statutory successor. The expense thus incurred by the Reinsurer
will be chargeable against the Company, subject to court approval, as part of
the expense of conservation or liquidation to the extent that such proportionate
share of the benefit will accrue to the Company solely as a result of the
defense undertaken by the Reinsurer. Where two or more Reinsurer are involved in
the same claim, and a majority in interest elect to interpose defense to such
claim, the expense will be apportioned in accordance with the terms of this
Agreement as though such expense had been incurred by the Company.
 
ARBITRATION
 

 
A.
Except as provided in the Commutation and Quantum Dispute Resolution Article
above, any dispute, controversy or claim arising out of or relating to this
Contract or the breach, termination or invalidity thereof will be finally and
fully determined in London, England under the provisions of the Arbitration Act
1996 and/or any statutory modifications or amendments thereto, for the time
being in force, by a Board composed of three arbitrators to be selected for each
controversy as follows:

 

 
1.
Any party may, in the event of such a dispute, controversy or claim, notify the
other party or parties to such dispute, controversy or claim of its desire to
arbitrate the matter, and at the time of such notification the party desiring
arbitration will notify any other party or parties of the name of the arbitrator
selected by it. The other party who has been so notified will within 30 calendar
days thereafter select an arbitrator and notify the party desiring arbitration
of the name of such second arbitrator. If the party notified of a desire for
arbitration will fail or refuse to nominate the second arbitrator within 30
calendar days following receipt of such notification, the party who first served
notice of a desire to arbitrate will, within an additional period of 30 calendar
days, apply to a judge of the High Court of Justice in England and Wales for the
appointment of a second arbitrator and in such a case the arbitrator appointed
by such a judge will be deemed to have been nominated by the party or parties
who failed to select the second arbitrator. The two arbitrators, chosen as above
provided, will within 30 calendar days after the appointment of the second
arbitrator choose a third arbitrator. In the event of the failure of the first
two arbitrators to agree on a third arbitrator within said 30 calendar day
period, either of the parties may within 30 calendar days thereafter, after
notice to the other party or parties, apply to a judge of the High Court of
Justice of England and Wales for the appointment of a third arbitrator and in
such case the person so appointed will be deemed and will act as the third
arbitrator. Upon acceptance of the appointment by said third arbitrator, the
Board of Arbitration for the controversy in question will be deemed fixed. All
claims, demands, denials of claims and notices pursuant to this Article will be
given in writing and given by hand, prepaid express courier, airmail or

 

 
-16-

--------------------------------------------------------------------------------

 

telecopier properly addressed to the appropriate party and will be deemed as
having been effected only upon actual receipt.
 

 
2.
The Board of Arbitration will fix, by a notice in writing to the parties
involved, a reasonable time and place for the hearing and may prescribe
reasonable rules and regulations governing the course and conduct of the
arbitration proceeding, including without limitation discovery by the parties.

 

 
3.
The Board of Arbitration will, within 90 calendar days following the conclusion
of the hearing, render its decision on the matter or matters in controversy in
writing and will cause a copy thereof to be served on all the parties thereto.
In case the Board fails to reach a unanimous decision, the decision of the
majority of the members of the Board will be deemed to be the decision of the
Board and the same will be final and binding on the parties thereto. Such
decision will be a complete defense to any attempted appeal or litigation of
such decision of the Board of Arbitration by, any court or other body to the
fullest extent permitted by applicable law.

 

 
4.
Any order as to the costs of the arbitration will be in the sole discretion of
the Board of Arbitration, who may direct to whom and by whom and in what manner
they will be paid.

 
GOVERNING LAW
 
Save as otherwise set out above, this Agreement, including all matters relating
to formation, validity and performance thereof, will be governed by the internal
Laws of England and Wales without reference to choice of law principles.
 
TAXES
 
The Company will pay all applicable taxes (including, if applicable, Federal
Excise Tax as imposed under Section 4371 of the Internal Revenue Code), if any,
on premiums reported to the Reinsurer on this Agreement, which taxes shall be in
addition to the premiums due hereunder (i.e., to the extent necessary, the
Company shall gross up premiums due hereunder so that the Reinsurer receives the
amount specified herein net of taxes).
 
CURRENCY
 
All limits and retentions hereunder are expressed in United States currency, and
all payments hereunder will be made in that currency. For the purposes of this
Agreement, amounts paid or received by the Company in currencies other than
United States currency will be converted into United States Dollars at the
actual rates of exchange at which they are entered in the Company’s books.
 

 
-17-

--------------------------------------------------------------------------------

 



 
AGENCY
 
The reinsured company that is set forth first in the definition of “Company” in
the Preamble to this Agreement will be deemed the agent of all other reinsured
companies referenced in the Preamble for the purpose of this Agreement, the
Trust Agreement and all related transactions. In no event, however, will any
reinsured company be deemed the agent of another with respect to the terms of
the Insolvency Article.
 
AFFILIATED COMPANIES
 
Whenever the word “Company” is used in this Agreement, such term will be held to
include any and/or all of the subsidiary operating insurance or reinsurance
companies which may hereafter come under the Control of the XL Capital group
upon prior written notice from the Company to the Reinsurer; provided, however,
that any such company in which XL Capital maintains a direct or indirect
beneficial equity ownership less than or equal to 90% shall not be deemed to be
a “Company” except for the purposes of “Non-Ceded Ultimate Net Loss” and as
provided in the definition of such term.
 
If XL Capital shall cease to control any entity included within the Company, any
Policies or Loss Occurrences arising out of the operations of such entity for
which no other Company has liability shall cease to be covered hereunder.
 
The retention of the Company and the liability of the Reinsurer and all other
benefits accruing to the Company as provided in this Agreement or any amendments
hereto, will apply to the affiliated companies comprising the Company as a group
and not separately to each of the affiliated companies.
 
NON-ASSIGNMENT; THIRD PARTIES
 
Nothing herein will in any manner create any obligations or establish any rights
against the Reinsurer in favor of any third parties or any persons not parties
to this Agreement except as provided in the Insolvency Article.
 
Nothing herein will in any manner create any obligations or establish any rights
against the Company in favor of any third parties or any persons not parties to
this Agreement.
 
Neither the Company nor the Reinsurer may assign to any third parties or any
persons not parties to this Agreement any rights or obligations hereunder
without the prior written consent of the other.
 
SEVERABILITY
 
In the event any provision of this Agreement is rendered illegal or
unenforceable in any jurisdiction, such provision will be considered void as
respects that jurisdiction only, and such a consideration will not affect the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
 

 
-18-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement is executed in duplicate by the parties’ duly
authorized officers on the dates indicated below with an effective date of
December 12, 2006.
 
XL INSURANCE (BERMUDA) LTD
on behalf of itself and as Attorney-in-Fact for:
XL INSURANCE (BERMUDA) LTD
XL INSURANCE SWITZERLAND
XL EUROPE LIMITED
XL INSURANCE COMPANY LIMITED
XL RE LATIN AMERICA LTD
XL INSURANCE ARGENTINA S.A.  COMPANIA DE SEGUROS
XL INSURANCE COMPANY LTD
XL RE LTD
XL RE EUROPE LIMITED
VITODURUM REINSURANCE  COMPANY
UNDERWRITING MEMBERS OF LLOYD’S SYNDICATE #1209
 
By /s/ C. Stanley Lee
Name: C. Stanley Lee
Title: SVP, Chief Financial Officer
Date: December 12, 2006
 


Attest: /s/ Georgette Barit
Name: Georgette Barit
Title: Asst. Secretary
Date: December 12, 2006








Reinsurance Agreement
 

 
-19-

--------------------------------------------------------------------------------

 

STONEHEATH RE
 
By /s/ Linda Haddleton
Name: Linda Haddleton
Title: Director
Date: December 12, 2006
 


 
Attest: /s/ Liz Frederick
Name: Liz Frederick
Title: Assistant Manager
Date: December 12, 2006 
















Reinsurance Agreement
 
 
 
-20-
